Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 17-1026

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                       ALVIN RAMÍREZ DE JESÚS,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                                  Before

                   Torruella, Boudin, and Lynch,
                          Circuit Judges.


     Luis A. Guzmán-Dupont on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Thomas F. Klumper, Assistant United States
Attorney, Senior Appellate Counsel, on brief for appellee.


                              May 16, 2018
          BOUDIN, Circuit Judge.     In 2010 Alvin Ramírez De Jesús

("Ramírez") was imprisoned after pleading guilty to participating

in a drug trafficking conspiracy. He was released in 2015 to begin

a four-year term of supervised release.          In 2016, a probation

officer complained to the district court that Ramírez had violated

conditions of release by having or using cocaine.        Just a month

later, Probation filed another motion, notifying the court that

Ramírez had failed to report twice that he had been arrested or

contacted by law enforcement officers.

          After a hearing, the district court revoked Ramírez's

supervised release but then left him at large with new warnings

and new conditions.    Thereafter, the district court learned that

Ramírez had now abandoned his required drug treatment program and

also had been arrested for threatening his girlfriend.           After

further proceedings the district court imposed a twelve-month term

of   imprisonment   for   the   violation   of   supervisory   release

conditions, itself to be followed by a new three-year term of

supervised release.

          Ramírez has now completed his twelve-month sentence and,

at the time of this appeal, is on supervised release for his new

three-year term.    Far from suggesting that the appeal from the old

term is moot, the government says that the original revocation of

supervised release still adversely affects Ramírez.        See United

States v. Molak, 276 F.3d 45, 48 (1st Cir. 2002).              Ramírez


                                - 2 -
continues to press his case against that revocation, saying in his

brief that the revocation was unreasonable.

           Although Ramírez's brief is thirty-nine pages long and

contains numerous citations to case law, it is not organized in a

conventional fashion.   The primary argument in the brief is that

the district court did not explain the reasons for the revocation

and sentence.    We have considered Ramírez's other arguments and

have found them meritless under any standard of review.

           Clearly the reasons for the revocation and sentence are

the serious violations charged and found by the district judge in

the revocation proceeding; Ramírez concedes that he committed the

violations and deserves both revocation and some time in prison,

suggesting that six months would be fair.     But he says that the

district court did not offer any precise explanation for why it

chose the twelve-month term in prison and a new supervised release

term rather than some lesser punishment.

            The district judge did explain the choice of the twelve-

month term and new supervisory release term.     At the sentencing,

a lawyer from the federal defender's office represented Ramírez

and made no attempt to deny the violations or even to minimize

them.   Instead, consistent with his earlier sentencing memorandum,

counsel argued that Ramírez was the caregiver for his father who

had documented serious medical conditions and that a six-month

sentence followed by six months of supervised release would be


                               - 3 -
sufficient punishment, taking account of Ramírez's plea agreement

in the domestic violence case.

          Ramírez's counsel adverted briefly to text messages

between Ramírez and his estranged companion, saying that Ramírez

was now subject to a stay away order.    The government, replying,

said that the transcript showed Ramírez threatening to kill someone

that the girlfriend may or may not have been dating and then

threatening to kill her too, saying "I am a gangster."   Invited by

the district court, Ramírez himself then offered an apology to his

ex-partner and asked for treatment.

          In turn the district court showed just how it derived

the twelve-month sentence it was now imposing.        The domestic

violence offense, said the judge, was punishable by a term of a

year and messages from Ramírez included threats to kill.   Based on

Ramírez's criminal history, computed as category IV, and given

that his domestic violence offense was a grade C violation, the

guideline range for his supervised release violation was six to

twelve months in prison.     18 U.S.C. § 3583(e)(3); U.S.S.G. §§

7B1.1(a)(3), 7B1.4(a).    Ramírez, the judge noted, had met prior

efforts to help him reform by abandoning the program in which he

was enrolled and had ignored the district court's own stern warning

when it nominally revoked supervised release but left Ramírez free

and imposed no penalty.




                                 - 4 -
          The several missed opportunities to reform and the death

threats were aggravating circumstances.     And the sentence was

within, albeit at the top of, the narrow range prescribed.     To

claim on appeal that the twelve-month term of imprisonment and

three-year term of supervised release were not "explained" is far

from accurate and the sentence has been amply justified by the

district court.

          Affirmed.




                              - 5 -